Filed 5/5/22

                           CERTIFIED FOR PUBLICATION

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FOURTH APPELLATE DISTRICT

                                      DIVISION TWO


 THE PEOPLE,

          Plaintiff and Respondent,                 E076734

 v.                                                 (Super.Ct.No. FWV1502175)

 CHRISTOPHER A. PARRAMARTINEZ,                      OPINION

          Defendant and Appellant.




        APPEAL from the Superior Court of San Bernardino County. Ingrid A. Uhler,

Judge. Affirmed.

        Robert F. Somers, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland, Alana Cohen

Butler and James H. Flaherty III, Deputy Attorneys General, for Plaintiff and

Respondent.

        Defendant and appellant Christopher A. Parra Martinez appeals the San

Bernardino County Superior Court’s decision not to strike two personal firearm use


                                            1
enhancements imposed pursuant to sections 12022.5 and 12022.53 of the Penal Code.1

We affirm.

                                        BACKGROUND

       Defendant’s girlfriend broke up with him. Around 1:00 or 2:00 o’clock the next

morning, defendant came to the apartment where the girlfriend lived with her father and

demanded to pick up some of his belongings stored in the garage. He was furious to find

the lock on the garage had been changed. The father went down to the garage to give

defendant access to the storage. While there, defendant pulled out a gun and held it to

the father’s throat. He said he was going to kill the father and father’s entire family. The

father never actually saw the gun.

       When the father returned to the apartment, he could hear defendant outside the

door. He called the police. Defendant left before the police arrived, and the father gave a

statement to the responding officers.

       Later that day, after making calls to the girlfriend asking her to “remove” the

police report, defendant convinced her to meet with him. At the meeting, the girlfriend

complied with defendant’s directions to get in his car, and he drove away with her.

While driving, he made repeated calls to the father on the girlfriend’s phone, telling him

he would kill the girlfriend if the father did not withdraw the report he made to the police.

The father went to the police station and reported what was happening. Meanwhile,

defendant took the girlfriend to a shooting range located in a remote forested area

       1 All further statutory references are to the Penal Code. References to rules are to
the California Rules of Court.

                                             2
unfamiliar to her where he pulled over and told her to get out of the car. When she

refused, he pointed a gun at her and repeated his request.

       Once out of the car, defendant made the girlfriend walk to another area, then held

a gun to her head and repeatedly told her to choose whether he should kill her or the

father. Eventually, defendant turned away from her and tried unsuccessfully to fire the

gun. After spending a couple of minutes “trying to fix the bullet,” including removing it

from the weapon, he told the girlfriend to get back in the car. He took her back to the gas

station, they got in her car, and defendant drove them to her home.

       Once home, they waited in the car for the father. While waiting, the police arrived

in cars, with a helicopter overhead. Defendant took off and, after a high speed chase on

freeways and surface streets, he was apprehended. The police found a nine-millimeter

handgun in the car. The gun was fully loaded, with a magazine inserted but without a

bullet in the chamber. A nine-millimeter bullet was found in defendant’s pocket. The

police did not test the gun to see if it was operable.

       A jury convicted defendant of five counts, including simple kidnapping with a

firearm use enhancement (§§ 207, 12022.53, subd. (b)) and assault with a firearm with a

personal firearm use enhancement (§§ 245, 12022.5, subd. (a)). The trial court sentenced

defendant to a total of 18 years in prison, which included the upper term of 10 years for

the firearm enhancement to the kidnapping charge and one year, four months (one-third

the midterm) for the enhancement to the assault of the father with a firearm. Defendant

appealed.



                                               3
       While defendant’s appeal was pending, the Legislature amended sections 12022.5

and 12022.53 to give the trial court authority to strike or dismiss a firearm enhancement

pursuant to section 1385, effective January 1, 2018. (§§ 12022.5 subd. (c) and 12022.53,

subd. (h); Senate Bill No. 620 (2017-1018 Reg. Sess.; Stats. 2017, ch. 682.)

Accordingly, in addition to correcting several prejudicial errors affecting defendant’s

sentence, we remanded the matter to permit the trial court to consider whether to strike

one or both firearm enhancements. (People v. Parra Martinez (August 22, 2019,

E070694) [nonpub. opn.].) We did not express an opinion on how the trial court should

exercise its discretion. (Ibid.) We affirmed the judgment in all other respects. (Ibid.)

       1. The trial court’s decision not to strike the firearm enhancements

       At the hearing on the remittitur, the court declined to strike either of the firearm

enhancements based on factors considered at the time of sentencing and reconsidered at

the time of remittitur hearing.

       Defendant appealed.

                                          DISCUSSION

       On appeal, defendant argues the court abused its discretion by not striking the

firearm enhancements.

       As mentioned above, the firearm enhancement provisions set forth in sections

12022.5 and 12055.53 were amended effective January 1, 2018 upon the passage of

Senate Bill No. 620. (2017-2018 Reg. Sess.; Stats. 2017, ch. 682.) The operative

amending language was the same for each statute: “The court may, in the interest of



                                              4
justice pursuant to Section 1385 and at the time of sentencing, strike or dismiss an

enhancement otherwise required to be imposed by this section.” (§§ 12022.5, subd. (c);

12022.53, subd. (h).) The purpose of the amendments was to eliminate the requirement

of imposing firearm enhancements without regard to the circumstances of a crime and

instead permit the trial court discretion to decide whether or not to extend a defendant’s

sentence. (Stats 2017, ch. 682, § 1.)

       In People v. Pearson, Division One of the Second District held the factors the trial

court must consider when deciding whether to strike a section 12022.53 firearm

enhancement pursuant to the amendment are the same as those it is required to weigh

when handing down a sentence in the first instance. (People v. Pearson (2019) 38

Cal.App.5th 112, 117 (Pearson).) We agree. And, because the language and purpose of

authorizing the court to strike or dismiss the firearm enhancements are identical for both

section 12022.5 and12022.53, we extend Pearson’s holding concerning consideration of

initial sentencing factors to decisions whether to strike or dismiss a section 12022.5

firearm enhancement.

       Included in the factors to be considered when considering sentencing on either a

section 12022.5 or a section 12022.53 firearm enhancement are those expressly set forth

in rule 4.428(b). Those are: (i) the effect that striking the enhancement would have on

the status of the crime as a strike; (ii) the accurate reflection of the defendant’s criminal

conduct on his or her record; (iii) the effect it may have on the award of custody credits;

and, (iv) any other relevant consideration. (Pearson, supra, 38 Cal.App.5th at p. 117.)



                                               5
Also to be considered are the general objectives in sentencing (rule 4.410) as well as

circumstances in aggravation and mitigation (rules 4.421 and 4.423). (Pearson at p. 117.)

Unless the record affirmatively demonstrates otherwise, the trial court is deemed to have

considered all the relevant sentencing factors set forth in the rules. (Pearson at p. 117;

rule 4.409.)

       We review the trial court’s decision not to dismiss a firearm enhancement for an

abuse of discretion, that is, we will not disturb its ruling unless the court exercised its

discretion in an arbitrary, capricious, or patently absurd manner that results in a manifest

miscarriage of justice. (People v. Williams (2013) 58 Cal.4th 197, 270-271.) If the

person attacking the sentence fails to establish the sentencing decision was irrational or

arbitrary, the trial court is presumed to have acted to achieve legitimate sentencing

objectives. (Pearson, supra, 38 Cal.App.5th at p. 116.) The decision will be upheld so

long as there is a reasonable or even fairly debatable justification under the law for the

court’s decision. (Gonzales v. Nork (1978) 20 Cal.3d 500, 507.)

       Here, the record demonstrates the trial court considered the appropriate

circumstances and exercised its discretion in a reasonable manner when it declined to

strike the firearm enhancements imposed at the time of defendant’s sentencing. At the

outset of the remand hearing, the court announced it had given an “indicated ruling”

alerting the parties it was not going to strike the enhancements based on factors

considered at the time of sentencing, which it had again considered for the remand

hearing. The factors noted at the time of sentencing included the mitigating circumstance



                                               6
that defendant had no significant prior criminal history and the aggravating facts that he

had made threats of great bodily injury and/or death, and that he was armed with and

used a weapon at the time of the offense.

          At the remand hearing, the court “appreciate[d]” defendant was apologetic but

recalled he had not taken the opportunity to express remorse when he was sentenced but

had instead denied using a gun and kept trying to place the blame on the victims. The

court noted defendant did not merely have passive control over the firearm. Rather, he

held a loaded gun to a person’s head and threatened to kill them, conduct the court

deemed “very serious.” The court also found defendant had taken advantage of a

position of trust based on the girlfriend’s previous dating relationship with him. It

described the girlfriend as a particularly vulnerable victim, and recounted the facts that

defendant had taken her to a remote location where he forced her out of the car at gun

point, then actually held the gun to her head while asking if he should kill her or her

father.

          Defendant posits no reasonable person could agree with the sentence imposed and,

therefore, it is reasonably probable the trial court would have stricken one or more of the

enhancements had it considered the following:

          (i) The court had expressed satisfaction with a lesser sentence;

          (ii) defendant did not have a serious criminal history and the particularly punitive

sentence upended his entire life;




                                                7
       (iii) defendant expressed “regret” when first sentenced and made a showing of

“remorse” at the remand hearing, actions which he suggests come within the mitigating

factor set forth rule 4.423(b)(3), that is, the defendant voluntarily acknowledged

wrongdoing before arrest or at an early stage of the criminal process; and,

       (iv) his conduct came within mitigation rule 4.423(a)(3), that is, the crime was

committed because of an unusual circumstance, such as great provocation, that is unlikely

to recur.

       Although defendant posits the trial court would not have declined to strike the

firearm enhancements had it given proper consideration to the aforementioned subjects,

the record does not affirmatively establish that the trial court failed to consider relevant

sentencing factors set forth in the rules of court. Accordingly, we may presume those

factors were properly considered. (Rule 4.409.)

       Even if there was no presumption that the sentencing factors were properly

considered, defendant would not prevail. His claim that the trial court would likely have

stricken one or both enhancements if it had considered the “information” set forth in his

brief is not supported by the record.

       Defendant’s assertion that the court “was satisfied that a shorter sentence was

sufficient to fulfill the purposes of incarceration” is belied by the facts it heard arguments

by the parties with respect to the length of his sentence at the time of the original

sentencing hearing and again on remand, and declined to make any changes.




                                              8
       Contrary to defendant’s claim, there is nothing in the record to suggest he comes

within rule 4.423(b)(3). He did not cite, and we have not found, any evidence he

voluntarily acknowledged any wrongdoing either when he was arrested or during an early

stage of the criminal process.

       Nor does the record support defendant’s contention that the court ignored his

statement of regret contained in the probation report at his initial sentencing and

expression of remorse (made in a statement apparently submitted at the remand hearing

but which is not included in the record on appeal). At the hearing, the court explained it

had, at the time of the initial sentencing, sent the matter “back to probation” to give

defendant an opportunity to make a full statement but defendant did not express remorse

at that time. The probation officer reported defendant expressed regret about “everything

that happened.” Although he said he regretted arguing with the father and regretted being

in a relationship with the girlfriend, he added, “[b]ut one shouldn’t bring charges on

someone just because you don’t like him,” a quotation specifically considered by the

court at the remand hearing. The court appreciate[d] defendant was apologetic at the

time of the remand hearing but noted “sometimes it’s too late.”

       Also lacking in merit is defendant’s argument that his crimes came within

mitigation rule 4.423 because they resulted from an unusual set of events that are not

likely to recur. He claims his conduct was an “aberration caused by [the girlfriend]

breaking up with him and [the father] preventing him from retrieving his belongings by

changing the garage lock.” He goes on to say the situation “escalated” because the



                                              9
father’s complaint to the police resulted in a report, which defendant “tried to get

rescinded by driving with [the girlfriend] after she voluntarily got in the car and did not

take advantage of opportunities to escape or get help.” Defendant concludes that those

circumstances “will almost certainly never reoccur.”

       What defendant’s “aberration” claim fails to grapple with is that it was his own ⸺

not his victims’ ⸺ conduct and reactions that caused his crimes to be committed. It was

he who reacted with fury and death threats to the inconvenience to him of his possessions

being in a locked garage when he came to collect them around 1:00 or 2:00 in the

morning after the girlfriend broke up with him the previous day. It was he who decided

to convince the girlfriend to get the police report “remove[d].” And, it was he who

undertook to “convince” the girlfriend by taking her to a remote location, brandishing a

gun, and holding it to her head while demanding she choose between him killing her or

her father. Certainly those facts are not proper fodder for finding a mitigating factor

pursuant to rule 4.423(a)(3).

                                         DISPOSITION

       The judgment is affirmed.

       CERTIFIED FOR PUBLICATION
                                                                RAMIREZ
                                                                                          P. J.
We concur:

McKINSTER
                           J.

FIELDS
                           J.


                                             10